DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a padlock configured to be locked and unlocked by a key, the padlock comprising: a lock body having an internal cavity with a locking mechanism received therein, the locking mechanism being a linear lock configured to receive the key through a keyhole to lock and unlock the padlock, where a direction of insertion of the key into the locking mechanism is parallel with a direction of displacement of a plurality of tumblers in the locking mechanism thereby creating an outward ejection force on a fully-inserted key; and a cover disposed on the locking mechanism proximate the keyhole, the cover being configured to retain the key in position relative to the locking mechanism against the outward ejection force after the key is received in therein wherein the cover includes at least one tab configured to be received by the locking mechanism such that the cover travels rotationally with the locking mechanism.
The closest prior art of record, U.S. Patent Number 4,790,163 to Appelbaum, discloses a lock configured to be locked and unlocked by a key, the padlock comprising: a lock body (43) having an internal cavity with a locking mechanism (locking mechanism that receives a key K 
However, Appelbaum does not disclose the lock being a padlock and the locking mechanism being a linear lock, and the cover includes at least one tab configured to be received by the locking mechanism such that the cover travels rotationally with the locking mechanism.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to key lock covers and guides:
U.S. Patent Application Publication Number 2003/0196461 to Liou; U.S. Patent Number 2,469,018 to Swanson; U.S. Patent Number 1,164,904 to Rober.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
June 23, 2021